Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 1 of 97 Page ID
                                 #:27039

   1

   2     CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
   3     Carlos Holguín (Cal. Bar No. 90754)
         256 South Occidental Boulevard
   4
         Los Angeles, CA 90057
   5     Telephone: (213) 388-8693
         Facsimile: (213) 386-9484
   6
         Email: pschey@centerforhumanrights.org
   7            crholguin@centerforhumanrights.org
   8     ORRICK, HERRINGTON & SUTCLIFFE LLP
   9     Elena Garcia (Cal. Bar No. 299680)
         egarcia@orrick.com
   10    777 South Figueroa Street, Suite 3200
   11    Los Angeles, CA 90017
         Telephone: (213) 629-2020
   12

   13
         Attorneys for plaintiffs (listing continues on following page)

   14                                UNITED STATES DISTRICT COURT
   15
                          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   16                                               )
         JENNY LISETTE FLORES, et al.,         )    Case CV 85-4544 DMG-AGRx
   17
                                               )
   18                  Plaintiffs,             )    EXHIBITS IN SUPPORT OF
                                               )    PLAINTIFFS’MOTION TO
   19           - vs -                         )    ENFORCE THE SETTLEMENT
   20                                          )    AGREEMENT[REDACTED
         WILLIAM BARR, ATTORNEY                )     VERSION OF DOCUMENT
   21    GENERAL                               )    PROPOSED TO BE FILED
          OF THE UNITED STATES, et al.,        )    UNDER SEAL] VOL. 3 OF 5
   22
                                               )
   23                  Defendants.             ) [HON. DOLLY M. GEE]
                                           _
   24
         ///
   25

   26

   27

   28
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 2 of 97 Page ID
                                 #:27040


   1     Plaintiffs’ counsel, continued:
   2
         LA RAZA CENTRO LEGAL, INC.
   3     Michael S. Sorgen (Cal. Bar No. 43107)
         474 Valencia Street, #295
   4
         San Francisco, CA 94103
   5     Telephone: (415) 575-3500
   6
         THE LAW FOUNDATION OF SILICON VALLEY
   7     LEGAL ADVOCATES FOR CHILDREN AND YOUTH
         Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
   8     Katherine H. Manning (Cal. Bar No. 229233)
   9     Annette Kirkham (Cal. Bar No. 217958)
         4 North Second Street, Suite 1300
   10    San Jose, CA 95113
   11    Telephone: (408) 280-2437
         Facsimile: (408) 288-8850
   12    Email: jenniferk@lawfoundation.org
                kate.manning@lawfoundation.org
   13
                annettek@lawfoundation.org
   14
         NATIONAL CENTER FOR YOUTH LAW
   15
         Leecia Welch (Cal. Bar No. 208741)
   16    Neha Desai (Cal. RLSA Bar No. 803161)
         405 14th Street, 15th Floor
   17    Oakland, CA 94612
   18    Telephone: (510) 835-8098
         Email: lwelch@youthlaw.org
   19           ndesai@youthlaw.org
   20    U.C. DAVIS SCHOOL OF LAW
   21
         Holly S. Cooper (Cal. Bar No. 197626)
         One Shields Ave. TB 30
   22    Davis, CA 95616
         Telephone: (530) 754-4833
   23
         Email: hscooper@ucdavis.edu
   24

   25

   26

   27

   28    PLAINTIFFS’ MOTION TO ENFORCE CV 85-4544-DMG(AGRX)
                                                 ii
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 3 of 97 Page ID
                                 #:27041


   1     Of counsel:
   2
         YOUTH LAW CENTER
   3     Virginia Corrigan (Cal. Bar No. 292035)
         832 Folsom Street, Suite 700
   4
         San Francisco, CA 94104
   5     Telephone: (415) 543-3379
   6

   7

   8

   9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28    PLAINTIFFS’ MOTION TO ENFORCE CV 85-4544-DMG(AGRX)
                                              iii
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 4 of 97 Page ID
                                 #:27042
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 5 of 97 Page ID
                                 #:27043
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 6 of 97 Page ID
                                 #:27044
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 7 of 97 Page ID
                                 #:27045
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 8 of 97 Page ID
                                 #:27046




                            Exhibit 11
                                                                      Page 337
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 9 of 97 Page ID
                                 #:27047




                                                                      Page 338
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 10 of 97 Page ID
                                 #:27048




                                                                      Page 339
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 11 of 97 Page ID
                                 #:27049




                                                                      Page 340
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 12 of 97 Page ID
                                 #:27050




                             Exhibit 12
                                                                      Page 341
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 13 of 97 Page ID
                                 #:27051




                                                                      Page 342
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 14 of 97 Page ID
                                 #:27052




                                                                      Page 343
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 15 of 97 Page ID
                                 #:27053




                                                                      Page 344
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 16 of 97 Page ID
                                 #:27054




                                                                      Page 345
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 17 of 97 Page ID
                                 #:27055




                             Exhibit 13
                                                                      Page 346
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 18 of 97 Page ID
                                 #:27056




                                                                      Page 347
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 19 of 97 Page ID
                                 #:27057




                                                                      Page 348
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 20 of 97 Page ID
                                 #:27058




                                                                      Page 349
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 21 of 97 Page ID
                                 #:27059




                                                                      Page 350
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 22 of 97 Page ID
                                 #:27060




                             Exhibit 14
                                                                      Page 351
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 23 of 97 Page ID
                                 #:27061




                                                                      Page 352
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 24 of 97 Page ID
                                 #:27062




                                                                      Page 353
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 25 of 97 Page ID
                                 #:27063




                                                                      Page 354
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 26 of 97 Page ID
                                 #:27064




                             Exhibit 15
                                                                      Page 355
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 27 of 97 Page ID
                                 #:27065




                                                                      Page 356
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 28 of 97 Page ID
                                 #:27066




                                                                      Page 357
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 29 of 97 Page ID
                                 #:27067




                                                                      Page 358
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 30 of 97 Page ID
                                 #:27068




                             Exhibit 16
                                                                      Page 359
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 31 of 97 Page ID
                                 #:27069




                                                                      Page 360
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 32 of 97 Page ID
                                 #:27070




                                                                      Page 361
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 33 of 97 Page ID
                                 #:27071




                                                                      Page 362
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 34 of 97 Page ID
                                 #:27072




                             Exhibit 17
                                                                      Page 363
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 35 of 97 Page ID
                                 #:27073




                                                                      Page 364
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 36 of 97 Page ID
                                 #:27074




                                                                      Page 365
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 37 of 97 Page ID
                                 #:27075




                             Exhibit 18
                                                                      Page 366
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 38 of 97 Page ID
                                 #:27076




                                                                      Page 367
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 39 of 97 Page ID
                                 #:27077




                                                                      Page 368
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 40 of 97 Page ID
                                 #:27078




                             Exhibit 19
                                                                      Page 369
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 41 of 97 Page ID
                                 #:27079




                                                                      Page 370
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 42 of 97 Page ID
                                 #:27080




                                                                      Page 371
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 43 of 97 Page ID
                                 #:27081




                                                                      Page 372
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 44 of 97 Page ID
                                 #:27082




                             Exhibit 20
                                                                      Page 373
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 45 of 97 Page ID
                                 #:27083




                                                                      Page 374
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 46 of 97 Page ID
                                 #:27084




                                                                      Page 375
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 47 of 97 Page ID
                                 #:27085




                                                                      Page 376
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 48 of 97 Page ID
                                 #:27086




                             Exhibit 21
                                                                      Page 377
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 49 of 97 Page ID
                                 #:27087




                                                                      Page 378
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 50 of 97 Page ID
                                 #:27088




                                                                      Page 379
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 51 of 97 Page ID
                                 #:27089




                             Exhibit 22
                                                                      Page 380
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 52 of 97 Page ID
                                 #:27090




                                                                      Page 381
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 53 of 97 Page ID
                                 #:27091




                                                                      Page 382
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 54 of 97 Page ID
                                 #:27092




                                                                      Page 383
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 55 of 97 Page ID
                                 #:27093




                             Exhibit 23
                                                                      Page 384
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 56 of 97 Page ID
                                 #:27094




                                                                      Page 385
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 57 of 97 Page ID
                                 #:27095




                                                                      Page 386
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 58 of 97 Page ID
                                 #:27096




                                                                      Page 387
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 59 of 97 Page ID
                                 #:27097




                             Exhibit 24
                                                                      Page 388
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 60 of 97 Page ID
                                 #:27098




                                                                      Page 389
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 61 of 97 Page ID
                                 #:27099




                                                                      Page 390
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 62 of 97 Page ID
                                 #:27100




                                                                      Page 391
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 63 of 97 Page ID
                                 #:27101




                             Exhibit 25
                                                                      Page 392
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 64 of 97 Page ID
                                 #:27102




                                                                      Page 393
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 65 of 97 Page ID
                                 #:27103




                                                                      Page 394
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 66 of 97 Page ID
                                 #:27104




                             Exhibit 26
                                                                      Page 395
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 67 of 97 Page ID
                                 #:27105




                                                                      Page 396
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 68 of 97 Page ID
                                 #:27106




                                                                      Page 397
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 69 of 97 Page ID
                                 #:27107




                             Exhibit 27
                                                                      Page 398
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 70 of 97 Page ID
                                 #:27108




                                                                      Page 399
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 71 of 97 Page ID
                                 #:27109




                                                                      Page 400
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 72 of 97 Page ID
                                 #:27110




                             Exhibit 28
                                                                      Page 401
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 73 of 97 Page ID
                                 #:27111




                                                                      Page 402
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 74 of 97 Page ID
                                 #:27112




                                                                      Page 403
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 75 of 97 Page ID
                                 #:27113




                             Exhibit 29
                                                                      Page 404
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 76 of 97 Page ID
                                 #:27114




                                                                      Page 405
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 77 of 97 Page ID
                                 #:27115




                                                                      Page 406
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 78 of 97 Page ID
                                 #:27116




                                                                      Page 407
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 79 of 97 Page ID
                                 #:27117




                             Exhibit 30
                                                                      Page 408
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 80 of 97 Page ID
                                 #:27118




                                                                      Page 409
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 81 of 97 Page ID
                                 #:27119




                                                                      Page 410
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 82 of 97 Page ID
                                 #:27120




                                                                      Page 411
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 83 of 97 Page ID
                                 #:27121




                             Exhibit 31
                                                                      Page 412
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 84 of 97 Page ID
                                 #:27122




                                                                      Page 413
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 85 of 97 Page ID
                                 #:27123




                                                                      Page 414
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 86 of 97 Page ID
                                 #:27124




                             Exhibit 32
                                                                      Page 415
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 87 of 97 Page ID
                                 #:27125




                                                                      Page 416
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 88 of 97 Page ID
                                 #:27126




                                                                      Page 417
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 89 of 97 Page ID
                                 #:27127




                             Exhibit 33
                                                                      Page 418
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 90 of 97 Page ID
                                 #:27128




                                                                      Page 419
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 91 of 97 Page ID
                                 #:27129




                                                                      Page 420
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 92 of 97 Page ID
                                 #:27130




                                                                      Page 421
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 93 of 97 Page ID
                                 #:27131




                             Exhibit 34
                                                                      Page 422
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 94 of 97 Page ID
                                 #:27132




                                                                      Page 423
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 95 of 97 Page ID
                                 #:27133




                                                                      Page 424
Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 96 of 97 Page ID
                                 #:27134




                                                                      Page 425
    Case 2:85-cv-04544-DMG-AGR Document 547-5 Filed 05/31/19 Page 97 of 97 Page ID
                                     #:27135

1                                    CERTIFICATE OF SERVICE
2

3             I, Peter Schey, declare and say as follows:
4             I am over the age of eighteen years of age and am a party to this action. I am
5
        employed in the County of Los Angeles, State of California. My business address is
6

7       256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.

8             On this date, May 31, 2019, I electronically filed the following document(s):
9
           • EXHIBITS IN SUPPORT OF PLAINTIFFS’ MOTION TO ENFORCE THE
10           SETTLEMENT AGREEMENT [REDACTED VERSION OF DOCUMENTS
             PROPOSED TO BE FILED UNDER SEAL] VOL. 3 OF 5
11

12      with the United States District Court, Central District of California by using the
13
        CM/ECF system. Participants in the case who are registered CM/ECF users will be
14
        served by the CM/ECF system.
15

16

17

18
                                                                   /s/Peter Schey
                                                                   Attorney for Plaintiffs
19

20

21

22

23

24

25

26

27

28
                                                    1
                                                              CV 85-4544-DMG (AGRX)
